Exhibit 99.1 Resignation of Joseph C. Passalaqua Joseph C. Passalaqua 118 Chatham Road Syracuse, NY 13203 March 12, 2012 Board of Directors Pegasus Tel, Inc. Gentlemen: I hereby resign my positions as Chief Executive Officer, President,Chief Financial Officer, Secretary, Director and all other positions to which I have been assigned, regardless of whether I served in such capacity, of the Company, effective at 11:59 A.M., March 12, 2012.The resignation is not the result of any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. Sincerely, /s/Joseph C. Passalaqua Joseph C. Passalaqua
